     CASE 0:07-cv-02058-ADM-KMM Document 81 Filed 10/11/18 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


WORLD WRESTLING ENTERTAINMENT,                       Civil Action No. 0:07-cv-02058
INC. and WWE PROPERTIES                              ADM/JSM
INTERNATIONAL, INC. (as successor in
interest to WWE LIBRARIES, INC.)

                            Plaintiffs,

       v.

AWA WRESTLING ENTERTAINMENT,
INC., and DALE R. GAGNER, an individual,
a/k/a DALE R. GAGNE, a/k/a DALE GAGNE

                            Defendants.


                 DECLARATION OF CHRISTOPHER M. VERDINI

       I, Christopher M. Verdini, declare as follows:

       1.      I make this declaration of my own personal knowledge, and, if called upon

as a witness to testify about the contents of this Declaration, I could and would do so

competently.

       2.      I am a partner at K&L Gates LLP, resident in its Pittsburgh, Pennsylvania

office. K&L Gates LLP has acted as counsel for Plaintiffs World Wrestling

Entertainment, Inc. and WWE Properties International, Inc. (collectively, “WWE”) in

this matter. I make this declaration in support of WWE’s Motion for Rule to Show Cause

why Defendant Dale R. Gagner (“Gagner”) should not be held in civil contempt due to

his continuing violation of this Court’s December 18, 2008 Final Judgment (Docket No.

75) (the “Permanent Injunction”).
     CASE 0:07-cv-02058-ADM-KMM Document 81 Filed 10/11/18 Page 2 of 4



        3.    Attached hereto as Exhibit 1 is a true and correct copy of the State of

Delaware Certificate of Merger of Domestic Corporations filed August 30, 2011 with the

State of Delaware Secretary of State Division of Corporations evidencing the merger of

WWE Libraries, Inc. into WWE Properties International, Inc. effective on August 30,

2011.

        4.    Attached hereto as Exhibit 2 are true and correct copies of the May 15,

1990 preliminary injunction order and the June 16, 1992 order entering final judgment

and a permanent injunction against Gagner in the case of Minneapolis Boxing and

Wrestling Club, Inc. d/b/a/ American Wrestling Association v. DRE Promotions, Inc.,

Dale R. Gagner, Ray Whebbe, Jr., and Alan Eppenstein at Docket No. 4:90-cv-00297-

HHM-FLM.

        5.    Attached hereto as Exhibit 3 are true and correct copies of screenshots from

the United States Patent and Trademark Office’s (“USPTO”) Trademark Status &

Document Retrieval (“TSDR”) and Trademark Electronic Search System (“TESS”)

evidencing WWE’s ownership of U.S. Registration No. 1,401,633 for the mark AWA,

the date of registration of the mark and the services for which the mark is registered.

        6.    Attached hereto as Exhibit 4 are true and correct copies of screenshots from

the USPTO’s TSDR and TESS evidencing WWE’s ownership of U.S. Registration No.

1,410,887 for the mark AMERICAN WRESTLING ASSOCIATION, the date of

registration of the mark and the services for which the mark is registered.

        7.    Attached hereto as Exhibit 5 are true and correct copies of screenshots from

the USPTO’s TSDR and TESS evidencing WWE’s ownership of U.S. Registration No.


                                            -2-
     CASE 0:07-cv-02058-ADM-KMM Document 81 Filed 10/11/18 Page 3 of 4



3,627,500 for the mark AWA AMERICAN WRESTLING ASSOCIATION, the date of

registration of the mark and the services for which the mark is registered.

        8.    Attached hereto as Exhibit 6 are true and correct copies of screenshots from

the USPTO’s TSDR and TESS evidencing WWE’s ownership of U.S. Registration No.

3,755,039 for the mark AWA AMERICAN WRESTLING ASSOCIATION, the date of

registration of the mark and the services for which the mark is registered.

        9.    Attached hereto as Exhibit 7 are true and correct copies of screenshots of a

post and comments thereto dated September 21, 2018 on Gagner’s Facebook account

located at www.facebook.com/DaleRGagne (“Gagner’s Facebook”). Sean David

Hubbard provided these screenshots to K&L Gates on September 21, 2018.

        10.   Attached hereto as Exhibit 8 are true and correct copies of screenshots of

the www.officialawashop.bigcartel.com Internet website as it appeared on September 28,

2018.

        11.   Attached hereto as Exhibit 9 is a true and correct copy of a screenshot of a

post dated March 17, 2017 on the Facebook account of “Wrestling Superstars Live”

located at www.facebook.com/WrestlingSuperstarsLive/ (“WSL’s Facebook”),

announcing the launch of the online store located at www.officialawashop.bigcartel.com.

        12.   Attached hereto as Exhibit 10 are true and correct copies of screenshots of

posts dated June 3, 2018, August 1, 2018 and August 21, 2018 on Gagner’s Twitter

account located at https://twitter.com/dalergagne (“Gagner’s Twitter”).

        13.   Attached hereto as Exhibit 11 are true and correct copies of a poster

advertising a “Tag-Team Contender’s Match for the AWA World Tag-Team


                                            -3-
     CASE 0:07-cv-02058-ADM-KMM Document 81 Filed 10/11/18 Page 4 of 4



Championship” on July 14, 2018, and screenshots of posts dated June 7, 2018 on

Gagner’s Facebook and Gagner’s Twitter advertising an “AWA World Championship

Contender’s match” on June 9, 2018. Sean David Hubbard provided the copy of the

poster to K&L Gates on September 21, 2018.

      14.    Attached hereto as Exhibit 12 are true and correct copies of screenshots of

posts dated March 21, 2018 and September 6, 2018 on WSL’s Facebook.

      15.    Attached hereto as Exhibit 13 are true and correct copies of screenshots of

certain posts dated between January 28, 2018 and September 16, 2018 on Gagner’s

Twitter.

      16.     Attached hereto as Exhibit 14 are true and correct copies of screenshots of

(i) the “About” page of Gagner’s Facebook, as it appeared on October 3, 2018 and (ii)

Gagner’s LinkedIn profile located at https://www.linkedin.com/in/dale-r-gagne-

b6043512/, as it appeared on October 4, 2018.

      I declare under penalty of perjury that the foregoing is true and correct.


Executed this 10th day of October, 2018 in Pittsburgh, Pennsylvania.



                                  /s/ Christopher M. Verdini




                                           -4-
